DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
This communication is in response to the applicant’s request for continued examination filed on 01/24/2022. Claims 2, 4, 7, 11, 14, 17, and 20-21 have been cancelled. Claims 1, 3, 5-6, 8-10, 12-13, 15-16, and 18–19 are currently pending and have been examined.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/24/2022 has been entered.

Allowable Subject Matter
Claims 1, 3, 5-6, 8-10, 12-13, 15-16, and 18–19 are allowed. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The prior art of record:
Garrison, U.S. publication No. 20020007461
Narasimhan, U.S. patent No. 10552839
Kurasaki, U.S. publication No. 20090101707
Roth, U.S. publication No. 20140229737
Mui, U.S. publication No. 20150058931

	Garrison generally discloses a secure client/server system provides remote access to a database system without allowing unauthorized users to access data stored within the database system. A client computer (client) establishes communication with server computer (server) and transmits a user password to the server. The server receives the user password and translates the user password into an alias or different password. When the client submits a request for data contained in the database system, the server accesses a database system associated with the server using the alias password. The database system allows the server to access information within the database system based on the alias password.

	Narasimhan generally discloses systems and methods for providing an interactive transaction dashboard. An exemplary system includes a first data store storing and a processing device in communication with the first data store. The processing device receives, over a network communication link, authentication information associated with a user device operated by the first user and transmits transaction data associated with a first transaction to be rendered in a graphical user interface provided by the user device, the graphical user interface visually depicting the first transaction as an icon positioned along a visual axis element representing a period of time

	Kurasaki generally discloses a communication device, a remote server, a terminal device, a financial card issue system, a financial card authentication system, and a computer-readable storage medium for authenticating card information. In one embodiment, a communication device incorporates an IC chip. The communication device may be connected to a financial institution server and a remote server through a network.
	Roth generally discloses a system and a method that allows for enhanced data security in environments involving distributed computing resources. In one example, a distributed computing environment includes one or more data services which may be implemented by appropriate computing resources. The data services may allow various operations to be performed in connection with data. As one illustrative example, the distributed computing environment includes one or more data storage services. Electronic requests may be transmitted to the data storage service to perform data storage operations.

	Mui generally discloses a machine-assisted system that includes: receiving, from a participant entity, a request to determine a trustworthiness of a transaction request, the transaction request being submitted by a user to access data managed by the participant entity; submitting a first inquiry at an authentication verification engine to determine an authenticity of a purported identity of the user submitting the transaction request; receiving a response from the authentication verification engine, the response including a computed authenticity score quantitatively attesting to the purported identity of the user submitting the transaction request; based on the computed authenticity score, determining the trustworthiness of the transaction request being submitted by the user; and notifying the participant entity of the determined trustworthiness of the transaction request to access data managed by the participant entity.

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-23 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The references Garrison, Narasimhan, Kurasaki, Roth, and Mui disclosed as previously discussed.  The references however do not teach at least: 
A computer-implemented method, comprising: 
	generating, by a federated identity computing system, a graphical user interface including a first button selectable to register one or more pieces of identity information and a second button selectable to request one or more pieces of identity information; 
	transmitting, by the federated identity computing system, the graphical user interface to a customer computing device associated with a customer for display; 	receiving, by the federated identity computing system and in response to receiving an indication of a selection of the first button of the graphical user interface from the customer computing device, a plurality of pieces of identity information regarding the customer to register the plurality of pieces of identity information with the federated identity computing system; 
	receiving, by the federated identity computing system, a preference for each piece of the plurality of pieces of identity information from the customer, wherein the preference governs distribution of each piece of the plurality of pieces of identity information to requesting parties; 
	limiting, by the federated identity computing system, a distribution of each piece of the plurality of pieces of identity information to a certain type of requesting party; 
	generating, by the federated identity computing system, a key specific to the customer; provisioning, by the federated identity computing system, the key to an identification chip incorporated within the customer computing device associated with the customer; 
	transmitting, by the federated identity computing system, the graphical user interface to a computing device of a requesting party that is not the customer; -2- 4845-0986-9822.2Atty. Dkt. No. 052873-0792 
	receiving, from the computing device of the requesting party and by the federated identity computing system and in response to receiving an indication of a selection of the second button of the graphical user interface from the computing device of the requesting party, the key, an encrypted request for a piece of identity information, and an identity of the requesting party based on a short-range wireless transmission of the key from the chip via the customer computing device to a computing device of the requesting party; 
	identifying, by the federated identity computing system, the customer based on the received key; 
	identifying, by the federated identity computing system, that the encrypted request is encrypted with a private key associated with the requesting party; 
	verifying, by the federated identity computing system, the identity of the requesting party based on identifying that the encrypted request was encrypted with the private key associated with the requesting party; 
	determining, by the federated identity computing system, that a preference for the requested piece of identity information of the plurality of pieces of identity information is met based on the key and the identity of the requesting party; 	providing, by the federated identity computing system, the requested piece of identity information to the requesting party based on the determination that the preference for the requested piece of identity information is met and based on the requesting party being the certain type of requesting party for the requested piece of identity information; 
	determining, by the federated identity computing system, that the key has been transmitted a predefined number of instances to requesting parties based on receiving the key as part of identity information requests from requesting parties; in response to determining that the key has been transmitted a predefined number of instances to requesting parties, 
	generating, by the federated identity computing system, an updated key specific to the customer and different from the key; and 
	provisioning, by the federated identity computing system, the updated key to the identification chip to replace the previously-provisioned key.
	
Therefore, the claims of the instant application are not obvious over Garrison, Narasimhan, Kurasaki, Roth, and Mui for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these elements in Garrison, Narasimhan, Kurasaki, Roth, and Mui because:  Roth relates to a system that "uses information submitted in connection with a request to determine if and how to process the request. The information may be electronically signed by a requestor using a key such that the system processing the request can verify that the requestor has the key and that the information is authentic." Roth at Abstract (emphasis added). Roth teaches that an "electronic signature generated using a key" may be used to "verify the authenticity of the information in [a] key access annotation and may use the information in the key access annotation to determine whether [a] policy allows the request to be filled." Roth further discloses that "the key may be a private key of the user, thereby rendering the signature verifiable using a corresponding public key." However, Roth does not teach or suggest "verifying... the identity of the requesting party based on identifying that the encrypted request was encrypted with the private key," wherein the requesting party "is not the customer" as in amended claim 1.	

	Accordingly, the present invention is also distinguishable over Garrison, taken alone and/or in view of Narasimhan, Kurasaki, Roth, and Mui.

Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

Foreign prior art and NPL search was conducted however no relevant prior art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on statement of reasons for allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
                                                                                                                                                                                               
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685